The Supreme Court affirmed the judgment of the Common Pleas on November 2nd, 1874, in the following opinion :
Per-Curiam.
The offer to prove that the plaintiff was intemperate, and that he gambled, was irrelevant to the question of fraud, unless to this proof the fact was added that these habits were known to Lipton at the time he made his'sale to the plaintiff.
Lipton’s knowledge that the plaintiff was untrustworthy on account of these habits was essential to the pertinency of the habit to the question of fraud in the sale.
The offer did not go far enough, and therefore we cannot say the Court erred in rejecting the offer.
Judgment affirmed.